                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 CIARA WILLIAMS                                                              CIVIL ACTION

 VERSUS                                                                      NO. 18-14000

 UNITED STATES FIRE INSURANCE                                                SECTION M (1)
 COMPANY, COWAN SYSTEMS, LLC
 AND LORENZO LOCKETT



                                                     ORDER

        Given that there is an ongoing criminal investigation by the United States Attorney’s

Office that may involve this case or witnesses or counsel to this proceeding, the Court finds that

a stay is warranted.

        A civil plaintiff who is also a criminal defendant has both a Fifth Amendment right to

silence and a due process right to judicial determination of her civil action.1 In determining

whether to stay a civil proceeding in the face of parallel criminal proceedings, courts generally

consider: (1) the overlap between the civil and criminal case; (2) the status of the criminal case;

(3) private interests of the plaintiff; (4) private interests of the defendants; (5) the interests of the

court; and (6) the public interest.2

        Although no party has requested a stay of this matter, this Court has stayed similar

litigation due to the ongoing criminal investigation. See Reff, et al. v. Werner Enterprises, Inc.,

et al., C/A No. 18-8350 (R. Doc. 106) (Feldman, J.); Henderson-Burkhalter, et al. v. Nat’l Union

Fire Ins. Co., et al., C/A No. 18-928 (R. Doc. 135) (Barbier, J.); Dorsey, et al v. Jamair, et al.,

C/A No. 18-6603 (R. Doc. 162) (Africk, J.); Lee, et al. v. Werner Enterprises, et al., C/A No. 18-



        1
            Wehling . Columbia Broadcasting Sys., 608 F.2d 1084, 1087-88 (5th Cir. 1979).
        2
            Dolan v. Parish of St. Tammany, 2013 WL 3270616, at *6 (E.D. La. June 26, 2013) (citation omitted).
7248 (R. Doc. 10) (Africk, J.); Lee, et al. v. Sentry Cas. Co., et al., C/A No. 19-9978 (R. Doc.

13) (Morgan, J.); Thomas, et al. v. Chambers, et al., C/A No. 18-4373 (R. Doc. 220) (Vance, J.);

Frazier, et al. v. Runnels, et al., C/A No. 18-2340 (R. Doc. 111) (Lemelle, J.); Smith, et al. v.

Michael Tensley, et al., C/A No. 18-9464 (R. Doc. 32) (Vitter, J.)

       The Court finds that it is in the best interest of the parties, the Court, and the public to

stay this proceeding pending the conclusion of the criminal investigation. This stay will protect

the plaintiff from any risks associated with testifying in this proceeding while the criminal

investigation is pending. This stay is also in the defendants’ interest, given that proceeding to

trial before the criminal investigation concludes could result in certain witnesses invoking their

Fifth Amendment privilege.

       This stay applies to all aspects of this litigation, including any pending motions currently

before Magistrate Judge van Meerveld. The matter may be reopened upon the motion of either

party demonstrating that the criminal investigation has concluded, or to present new information

for consideration by the Court, at which time a new trial date will be set. Finally, the plaintiff is

advised that she should obtain independent legal advice concerning any risks she may face in

continuing with this litigation.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that that this civil matter is STAYED and ADMINISTRATIVELY

CLOSED.

       New Orleans, Louisiana, this 10th day of September, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE
                                                 2
